     WRIGHT, FINLAY & ZAK, LLP
 1
     Christina V. Miller, Esq.
 2   Nevada Bar No. 12448
     7785 W. Sahara Ave., Suite 200
 3   Las Vegas, NV, 89117
 4   (702) 475-7964; Fax: (702) 946-1345
     cmiller@wrightlegal.net
 5   Attorney for Plaintiff/Counter-Defendant Federal National Mortgage Association
 6                              UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA

 8   FEDERAL NATIONAL MORTGAGE                      Case No.: 2:17-cv-02051-APG-EJY
     ASSOCIATION,
 9                                                  STIPULATION AND ORDER FOR
10           Plaintiff,                             EXTENSION OF TIME TO FILE
      vs.                                           FEDERAL NATIONAL MORTGAGE
11                                                  ASSOCIATION’S REPLY IN SUPPORT
     SATICOY BAY, LLC SERIES 8324                   OF ITS MOTION FOR SUMMARY
12   CHARLESTON; and FULTON PARK UNIT               JUDGMENT (ECF NO. 48)
13   OWNERS’ ASSOCIATION,

14           Defendants.
15   SATICOY BAY, LLC SERIES 8324
16   CHARLESTON,

17            Cross-Claimant,
      vs.
18
19   FULTON PARK UNIT OWNERS’
     ASSOCIATION,
20
               Cross-Defendant.
21
22   SATICOY BAY, LLC SERIES 8324
     CHARLESTON,
23
               Counterclaimant,
24    vs.
25
     FEDERAL NATIONAL MORTGAGE
26   ASSOCIATION,
27
                Counter-Defendant.
28




                                              Page 1 of 2
 1          COMES NOW Plaintiff/Counter-Defendant, Federal National Mortgage Association
 2   (“Fannie Mae”), by and through its attorney of record, Christina Miller, Esq. of the law firm
 3   Wright, Finlay & Zak, LLP, and Defendant/Counterclaimant, Saticoy Bay LLC Series 8324
 4   Charleston (the “Saticoy Bay”, collectively with Fannie Mae referred to herein as the “Parties”),
 5   by and through its attorneys of record, Michael F. Bohn, Esq. and Adam R. Trippiedi, Esq., of
 6   the Law Offices of Michael F. Bohn, Esq., Ltd., and hereby stipulate and agree as follows:
 7          WHEREAS, on November 27, 2019, Fannie Mae filed its Motion for Summary
 8   Judgment. ECF No. 48. On December 18, 2019, Saticoy Bay filed its Opposition to Fannie
 9   Mae’s Motion for Summary Judgment. ECF No. 49. The deadline for Fannie Mae to file a
10   Reply in support of its Motion for Summary Judgment is currently set for December 31, 2019.
11          WHEREAS, Fannie Mae seeks a brief 14-day extension of this deadline in order to fully
12   address the arguments set forth in Saticoy Bay’s Opposition.
13          WHEREFORE, based on the foregoing,
14          IT IS HEREBY STIPULATED AND AGREED that the deadline for Fannie Mae to file a
15   Reply in support of its Motion for Summary Judgment should be continued to January 14, 2020.
16          IT IS SO STIPULATED.
17   DATED this 30th day of December, 2019.              DATED this 30th day of December, 2019.
     WRIGHT, FINLAY & ZAK, LLP                           LAW OFFICE OF MICHAEL F. BOHN,
18
                                                         ESQ., LTD.
19
     /s/ Christina V. Miller, Esq.                       /s/ Adam R. Trippiedi, Esq.
20   Christina V. Miller, Esq.                           Michael F. Bohn, Esq.
     Nevada Bar No. 12448                                Nevada Bar No. 1641
21
     7785 W. Sahara Ave., Suite 200                      Adam R. Trippiedi, Esq.
22   Las Vegas, NV 89117                                 Nevada Bar No. 12294
     Attorney for Plaintiff/Counter-Defendant            2260 Corporate Circle, Suite 480
23   Federal National Mortgage Association               Henderson, NV 89074
24                                                       Attorneys for Defendant/Counterclaimant
                                                         Saticoy Bay LLC Series 8324 Charleston
25
            IT IS SO ORDERED.
26          DATED _____________________.
27
                                                 ______________________________________
28                                               UNITED
                                                 UNITEDSTATES
                                                         STATESMAGISTRATE     JUDGE
                                                                   DISTRICT JUDGE
                                                 Dated: January 2, 2020.



                                                Page 2 of 2
